     Case 2:21-cv-01449-JAM-CKD Document 3 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY VALENTINO GRISSOM,                            No. 2:21-cv-1449 JAM CKD (PS)
12                        Plaintiff,
13            v.
14    MODESTO POLICE DEPARTMENT, et                      ORDER
      al.,
15
                          Defendants.
16

17

18          Plaintiff has filed a pro se civil rights action under 42 U.S.C. § 1983, together with a

19   request to proceed in forma pauperis. In his complaint, plaintiff alleges violations of his civil

20   rights by defendants. The alleged violations took place in the City of Modesto, which is part of

21   the Fresno Division of the United States District Court for the Eastern District of California. See

22   Local Rule 120(d).

23          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

24   division of a court may, on the court’s own motion, be transferred to the proper division of the

25   court. Pursuant to this rule, this action will be transferred to the Fresno Division of the court.

26          Good cause appearing, IT IS HEREBY ORDERED:

27          1. This court has not ruled on plaintiff’s request to proceed in forma pauperis;

28          ////
                                                         1
     Case 2:21-cv-01449-JAM-CKD Document 3 Filed 08/23/21 Page 2 of 2


 1             2. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Fresno; and

 3             3. All future filings shall reference the new Fresno case number assigned and shall be

 4   filed at:
                               United States District Court
 5                             Eastern District of California
                               2500 Tulare Street
 6                             Fresno, CA 93721
 7   Dated: August 23, 2021
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11   8.grissom.1449.22Fresno

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
